

115 HR 2699 IH: To direct the Secretary of Defense to more effectively provide mental health resources for members of the Armed Forces at high risk of suicide, and for other purposes.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2699IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Kildee (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to more effectively provide mental health resources for members
			 of the Armed Forces at high risk of suicide, and for other purposes.
	
		1.Mental health resources for members of the Armed Forces at high risk of suicide
 (a)In generalThe Secretary of Defense shall develop a methodology that identifies which members and units of the Armed Forces are at high risk of suicide.
			(b)Mental health resources
 (1)High risk members of the Armed ForcesThe Secretary of Defense shall use the results under subsection (c) to— (A)identify which units have a disproportionately high rate of suicide and suicide attempts; and
 (B)provide additional preventative and treatment resources for mental health for members of the Armed Forces who were deployed with the units identified under subparagraph (A).
 (2)Preventative mental health careThe Secretary of Defense shall use the results under subsection (c) to— (A)identify the circumstances of deployments associated with increased vulnerability to suicide, including the length of deployment, the region and area of deployment, and the nature and extent to which there was contact with enemy forces; and
 (B)provide additional preventative mental health care to units who currently are, or will be, deployed under circumstances similar to those of subparagraph (A).
 (c)MethodologyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a methodology to assess the rate of suicide and suicide attempts of members of the Armed Forces of units that have been deployed in support of a contingency operation after September 11, 2001.
 (d)Outreach for high-Risk veteransThe Secretary of Veterans Affairs shall use the results under subsection (c) to provide outreach regarding the available preventative and treatment resources for mental health for veterans who—
 (1)were deployed with the units identified under this subsection; and (2)are enrolled in the health care system of the Department of Veterans Affairs.
 (e)ReportsNot later than September 30, 2018, the Secretary of Defense and the Secretary of Veterans Affairs shall submit to the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate a report on the activities carried out under this section and the effectiveness of such activities.
 (f)Restriction on use of informationInformation disclosed or obtained pursuant to the provisions of this section may be used by officers, employees, and contractors of the Department of Defense and the Department of Veterans Affairs only for the purposes of, and to the extent necessary in, carrying out this section.
			